DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
 
Response to Amendment
The Amendment filed on 11/23/2021 has been entered. Claims 1-2, 5-8, 10-12 and 15-23 remain pending in the application with claims 19-20 withdrawn from further consideration. 

Claim Objections
Claim 21 is objected to because of the following informalities.  
In the claim, the limitation “R7 and R8 are independently be selected from” is grammatically incorrect and needs to be corrected. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 and 22 each require a group of formula 1A-1 including many variable substituents, groups and indices however some of these groups are not defined, e.g. Groups b7 in claim 21 and groups b7, R7 and L7 in claim 22. For the purpose of examination, the claimed features will be given the broadest reasonable interpretation in light of the specification (see e.g. around page 13). 
Claim 21 recites the limitations " the electron transport host comprises…” and “the hole transport host comprises…” and …”R8 are independently be selected from…" in the claim.  There is insufficient antecedent basis for these limitations in the claim. Claim 21 does not previously mention a hole transport host or an electron transport host in the claimed device. For the purpose of examination, the claim will be interpreted to include language such as that found in claim 10 of the claims requiring the presence of a hole transporting host and an electron transport host at that these materials further require the structural limitations recited in claim 21. Similarly, the structures of claim 21 do not include the group R8 that is defined therein. For the purpose of examination the claim will be interpreted as though this limitation was not present. 


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 13 and 14 each include limitations that define stepwise gradients. Claim 1, from which the claims depends, requires a continuous gradient and therefore claims 13 and 14 set forth limitations that are not within the scope of the claim from which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-8, 12, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (J. Mater. Chem. C, 2015, 3, 8212-8218) (Wang).

In reference to claims 1-2, 5-8, 12, and 22, Wang teaches an organic EL device including a device with the following structure including the dopant Pt3 (Wang p 8215 col 2 para 1; Scheme 2) that reads on the instant device. 

    PNG
    media_image1.png
    110
    472
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    161
    166
    media_image2.png
    Greyscale

While Wang does not state that the concentration is a “gradient” the static concentration of 10% in the layer meets the gradient requirements of the claims as none of these claims require that the N1 and N2 are different values or require that the concentration is less than N2 at any point in the layer. 

For Claim 1: ITO and Al read on the electrodes, the TCTA:Dopant layer is the emission layer host and dopant, HAT-CN/TAPC is the hole transport region, TmPyPB/Liq is the electron transport region, Pt3 is a tetradentate platinum complex comprising a pyridine group and a benzimidazole group, the dopant profile is met wherein N1=10%=Dcon(x)=N2 as claimed. 
For Claim 2: Reads on wherein N2 is 10%
For Claim 5: Reads on wherein Dcon(x) is 10% at each position.
For Claim 6: Reads on platinum.
For Claim 7: Reads on a square planar coordination structure. 
For Claim 8: Reads on wherein the ligand forms 3 cyclometalated bonds.
For Claim 12: TAPC Reads on an amine-based compound. 
For Claim 22: Reads on wherein M is Pt, X1 is O, X2 is N, X3 is C, X11 is CH, X12 is CH, X13 is CH, X21 is CH, X22 is CH, X23 is CH, X31 is CH, X32 is CR32 wherein R32 is t-butyl, X33 is CH, X41 is CH, X42 is CH, X43 is CH, X44 is CH, and X51 is NR7 wherein R7 is a C8 alkyl group. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-8, 10-12, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stoessel et al (US 2014/0091265) (Stoessel) in view of Kitamura et al (US 20070024185) (Kitamura) and further in view of Forrest (US 2015/0171359).

In reference to claim 1, Stoessel teaches a OLED devices such as devices in example 83 (Stoessel [0161]) comprising an ITO electrode, a hole injection layer, a second hole injection layer, a hole transport layer, an electron blocking layer, an emission layer, a hole blocking layer, an electron transport layer and a cathode (Stoessel [0150]) wherein the emission layer has the following host material (Stoessel Table 1) M1:M2: dopant wherein M1 and M2 as shown below and the hole transport layer is HTM as shown below and also teaches that wherein the dopant is selected as compound (15) of the invention as shown below (Stoessel [0078]) as an alternative embodiment of the inventive material described therein. 
999

    PNG
    media_image3.png
    352
    240
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    206
    416
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    227
    282
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    249
    212
    media_image6.png
    Greyscale

Stoessel discloses the compound 15 and devices including such compounds that encompasses the presently claimed devices, including wherein the device structure is as in the examples except that the exemplified embodiment of compound (15) is used as the dopantinstead. Each of the disclosed Pt complexes of Stoessel are considered functionally equivalent and their selection would lead to obvious variants of the devices described therein.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the dopant to provide the device described above, which is both disclosed by Stoessel and encompassed within the scope of the present claims and thereby arrive at the claimed invention.


Stoessel does not expressly teach that the concentration of the phosphorescent dopant is varied within the emission layer as instantly claimed. 

With respect to the difference, Kitamura teaches in analogous art an organic EL element including a pair of electrodes and a light emitting layer wherein the light emitting layer is made of a mixture of a host material and a dopant material and a concentration profile of the dopant material along a thickness direction. Kitamura teaches a method for the creation of such concentration profiles by moving an evaporation unit with respect to the substrate such that the concentration of host and dopant varies depending on the thickness of the layer that comprising two operations one that increases a dopant concentration and one that decreases a dopant concentration that when carried out alternatively results in the formation of relative minima and maxima (Kitamura throughout, [0095] [0096] etc.). Kitamura teaches that when each operation is carried out only one time, the luminous efficiency of the organic EL element OLED can be increased (resulting, e.g. in a single relative minimum Kitamura [0098]) and teaches that when each operation is carried out twice, for example wherein the profile is as shown below (Kitamura Fig 9, [0097]), that it results in a high degree of luminous efficiency (Kitamura [0098]). 

    PNG
    media_image7.png
    422
    407
    media_image7.png
    Greyscale

In light of the motivation of using the concentration profiles as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the concentration profiles as described by Kitamura in order to improve luminous efficiency and thereby arrive at the claimed invention. 

Stoessel in view of Kitamura does not expressly teach that the dopant concentration gradient has minimum values of 0.5% to 20% and that the dopant concentration has maximal values of 10% to 40% as instantly claimed. Stoessel does teach that the dopant concentration in the emission layer relative to the matrix material(s) is preferably between 5% and 15% (Stoessel [0086]). 

With respect to the difference, Forrest teaches in analogous art, a variety of concentration gradient profiles for dopants in light emitting layers using stepwise or continuous gradients and Forrest further teaches that the high concentration regions include dopant at 5 wt. % to 30 wt. % and the low concentration ranges from 0 wt. % to 15 wt. %. (Forrest e.g. [0089]).  Forrest further teaches that concentration gradients as described give improved device lifetimes (Forrest [0081]). 
In light of the motivation of using the relative minimal and maximal concentrations as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the minimal and maximal concentrations as described by Forrest in order to provide devices with improved lifetime, and thereby arrive at the claimed invention.  
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
For Claim 1: Reads on the claimed device wherein the anode is the two electrodes, an emission layer, a hole transport region and an electron transport region wherein the emission layer comprises two host materials (M1 and M2) and a dopant (15) wherein the dopant concentration in the host material is at a maximum at the edges of the emission layer and at a lower level elsewhere as defined by a function as claimed and wherein the function is continuous.
For Claim 2: Reads on the claimed concentrations.
For Claim 5: Reads on the claimed concentration profile.
For Claim 6: Reads on Platinum.
For Claim 7: Reads on a square planar coordination structure. 
For Claim 8: Reads on wherein the ligand and metal form three cyclometalated rings. 
For Claim 10: Reads on wherein the host includes an electron transport and hole transport host wherein the electron transport host comprises a triazine and the hole transport host does not comprise an electron transport moiety. 
For Claim 11: Reads on wherein the electron transport host comprises a triazine group and the hole transport host comprises a carbazole group. 
For Claim 12: Reads on wherein the hole transport region comprises an amine-based compound. 
For Claim 15: Carrying out each operation once as taught by Kitamura reads on the claimed profile.
For Claim 17: Carrying out each operation twice as taught by Kitamura reads on the claimed profile. 


In reference to claims 16 and 18, Stoessel in view of Kitamura teaches the device as described above for claim 1. Stoessel and Kitamura does not expressly teach that the relative minima and maxima of the profile have a minimum that spans from a position of for example x32 and x33 (for e.g. claim 16) wherein x32  < x-33, as the x32 and x33 only need be different by any amount, e.g. 1 Å, the device of Stoessel in view of Kitamura would meet such a requirement as two points at the relative maxima and minima could be chosen so close to necessarily have an identical concentration. 

Claims 1, 2, 5-8, 15, and are rejected under 35 U.S.C. 103 as being unpatentable over Nii et al (US 20060182992) (Nii) in view of Premutico et al (US 20150263305) (Premutico) and further in view of Forrest (US 2015/0171359).

In reference to claim 1, Nii teaches an organic electroluminescent device comprising a pair of electrodes and an organic layer including a luminescent layer comprising a metal complex of formula (1) (Nii [0006]-[0011]), e.g. a compound 29 as shown below, (Nii [0172]) and wherein the organic layer further comprises a hole transport and an electron transport layer (Nii [0032]) the luminescent layer further comprises a host material (Nii [0033]). 


    PNG
    media_image8.png
    239
    338
    media_image8.png
    Greyscale

Given that Nii discloses the device configuration that encompasses the presently claimed device configuration, including a pair of electrodes, a hole transport layer, an luminescent layer comprising a host and a compound 29 and an electron transport layer, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use the device configuration, which is both disclosed by Nii and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 

Nii does not expressly teach that the concentration of the phosphorescent dopant is varied within the emission layer as instantly claimed. 

With respect to the difference, Premutico teaches in analogous art, an OLED having an organic layer formed of a dopant and a host disposed between an anode and a cathode wherein the dopant’s concentration level in the organic layer along a direction perpendicular to the first and second planar surfaces of the organic layer, defines a concentration gradient that enhances the OLED’s efficiency (Premutico abstract) and having a first planar surface and a second planar surface that are parallel to the anode and the cathode and having a perpendicular distance L between the first planar surface and the second planar surface, wherein the anode is closer to the first planar surface than to the second planar surface; wherein the first organic layer comprises a dopant material and a host material; wherein the dopant material has a concentration level in the first organic layer that is between 0.1-90 wt. % and is generally constant throughout the first organic layer along a direction parallel to the first and second planar surfaces; wherein the dopant material's concentration level in the first organic layer along a direction perpendicular to the first and second planar surfaces, is not generally constant and defines a first concentration gradient along the direction perpendicular to the first and second planar surfaces; wherein the first concentration gradient has a first concentration level within a distance that is no more than 0.1L from the first planar surface, a second concentration level within a distance that is no more than 0.1L from the second planar surface, and a third concentration level at a distance less than 0.5L from the first planar surface(Premutico [0010]). Premutico teaches several such concentration gradient profiles including wherein the third concentration level is the minimum level and is lower than the first concentration level and the second concentration level (Premutico [0047]) and wherein the second concentration level and first concentration level are equal (Premutico [0048]) and wherein the gradient is constant (Premutico [0059]). 

    PNG
    media_image9.png
    538
    579
    media_image9.png
    Greyscale

In light of the motivation of using the concentration profile as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the concentration profile as described by Premutico in order to enhance OLED device efficiency and thereby arrive at the claimed invention. 

Nii in view of Premutico does not expressly teach that the dopant concentration gradient has minimum values of 0.5% to 20% and that the dopant concentration has maximal values of 10% to 40% as instantly claimed. 

With respect to the difference, Forrest teaches in analogous art, a variety of concentration gradient profiles for dopants in light emitting layers using stepwise or continuous gradients and Forrest further teaches that the high concentration regions include dopant at 5 wt. % to 30 wt. % and the low concentration ranges from 0 wt. % to 15 wt. %. (Forrest e.g. [0089]).  Forrest further teaches that concentration gradients as described give improved device lifetimes (Forrest [0081]). 

In light of the motivation of using the relative minimal and maximal concentrations as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the minimal and maximal concentrations as described by Forrest in order to provide devices with improved lifetime, and thereby arrive at the claimed invention.  

As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
For Claim 1: Reads on the claimed device wherein the anode is the two electrodes, an emission layer, a hole transport region and an electron transport region wherein the emission layer comprises a host material and a dopant (compound 29) wherein the dopant concentration in the host material is at a maximum at the edges of the emission layer and at a lower level elsewhere as defined by a function as claimed. 
For Claim 2: Reads on the claimed concentrations.
For Claim 5: Reads on the claimed concentration profile.
For Claim 6: Reads on Pt.
For Claim 7: Reads on a square planar coordination structure. 
For Claim 8: Reads on wherein the ligand and metal form three cyclometalated rings. 
For Claim 15: Reads on the claimed concentration profile.


Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (J. Mater. Chem. C, 2015, 3, 8212-8218) (Wang) in view of Parham et al (US 2015/0340621) and further in view of Premutico et al (US 20150263305) (Premutico) and further in view of Forrest (US 2015/0171359).

In reference to claims 1-2, 5-9, 15 and 21-22, Wang teaches an organic electroluminescent device comprising a electrodes, electron transport layer, hole transport layers and a luminescent layer comprising a metal complex Pt3 as shown below (Wang p 8215) and a host material. 

    PNG
    media_image2.png
    161
    166
    media_image2.png
    Greyscale

Wang does not specifically teach that the host material comprises a hole transport host and an electron transport host wherein the hole transport host comprises a carbazole group and the electron transport host comprises at least one of a triazone group, a pyrimidine group or a cyano group as instantly claimed. 

With respect to the difference, Parham teaches in related art co-host material combinations for use in phosphorescent light emitting layers with Platinum complexs (Parham [0030] [0031]) and that the use of these materials gives devices with improved lifetime and operating voltages (Parham e.g. [0008]) for example the host compounds L4 and IC3 as exemplified in the Example devices and as shown below.


    PNG
    media_image10.png
    277
    320
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    192
    291
    media_image11.png
    Greyscale

In light of the motivation of using the host material of Parham as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the host martial as described by Parham in order to improve device efficiency and lifetime, and thereby arrive at the claimed invention. 

Wang in view of Parham does not teach that the concentration of the phosphorescent dopant is varied within the emission layer as instantly claimed. 

With respect to the difference, Premutico teaches in analogous art, an OLED having an organic layer formed of a dopant and a host disposed between an anode and a cathode wherein the dopant’s concentration level in the organic layer along a direction perpendicular to the first and second planar surfaces of the organic layer, defines a concentration gradient that enhances the OLED’s efficiency (Premutico abstract) and having a first planar surface and a second planar surface that are parallel to the anode and the cathode and having a perpendicular distance L between the first planar surface and the second planar surface, wherein the anode is closer to the first planar surface than to the second planar surface; wherein the first organic layer comprises a dopant material and a host material; wherein the dopant material has a concentration level in the first organic layer that is between 0.1-90 wt. % and is generally constant throughout the first organic layer along a direction parallel to the first and second planar surfaces; wherein the dopant material's concentration level in the first organic layer along a direction perpendicular to the first and second planar surfaces, is not generally constant and defines a first concentration gradient along the direction perpendicular to the first and second planar surfaces; wherein the first concentration gradient has a first concentration level within a distance that is no more than 0.1L from the first planar surface, a second concentration level within a distance that is no more than 0.1L from the second planar surface, and a third concentration level at a distance less than 0.5L from the first planar surface(Premutico [0010]). Premutico teaches several such concentration gradient profiles including wherein the third concentration level is the minimum level and is lower than the first concentration level and the second concentration level (Premutico [0047]) and wherein the second concentration level and first concentration level are equal (Premutico [0048]) and wherein the gradient is constant (Premutico [0059]). 

    PNG
    media_image9.png
    538
    579
    media_image9.png
    Greyscale

In light of the motivation of using the concentration profile as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the concentration profile as described by Premutico in order to enhance OLED device efficiency and thereby arrive at the claimed invention. 

Wang in view of Parham and Premutico does not expressly teach that the dopant concentration gradient has minimum values of 0.5% to 20% and that the dopant concentration has maximal values of 10% to 40% as instantly claimed. 

With respect to the difference, Forrest teaches in analogous art, a variety of concentration gradient profiles for dopants in light emitting layers using stepwise or continuous gradients and Forrest further teaches that the high concentration regions include dopant at 5 wt. % to 30 wt. % and the low concentration ranges from 0 wt. % to 15 wt. %. (Forrest e.g. [0089]).  Forrest further teaches that concentration gradients as described give improved device lifetimes (Forrest [0081]). 

In light of the motivation of using the relative minimal and maximal concentrations as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the minimal and maximal concentrations as described by Forrest in order to provide devices with improved lifetime, and thereby arrive at the claimed invention.  

As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
For Claim 21: Reads on the claimed device with the claimed gradient wherein the IC3 is the eletron transport host comprising a triazine and the L4 is the hole transport host comprising a carbazole.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are not convincing.

With respect the claim rejections as unpatentable over Stoessel in view of Kamatani and Forrest, Applicant argues that the amendments to the claim overcome the rejection by requiring the dopant material to include a pyridine and a benzimidazole. This argument has been fully considered but not found convincing for at least the following reasons. As pointed to herein above, Stoessels teaching of Pt complexes includes those that meet the instant claim limitations. 

With respect to the claim rejections as unpatentable over Stoessel in view of Permutico and Forrest, the arguments are moot as this rejection is not instantly presented. 

With respect to the claim rejections as unpatentable over Nii in view of Permutico and Forrest, Applicant first argues that a prima facie case of obviousness has not ben established. This argument has been fully considered but not found convincing for at least the following reasons. Applicant attests that the office has separately identified each and every structural element and chemical element in the art of record and relied upon this finding to present the prima facie case of obviousness. This is not an accurate representation of the rejection of record as each modification to the device of Nii is presented with specific motivational teaches from the prior art of record. Applicant argues that Nii does not provide motivation to modify the devices of Forrest or Premutico as the Office has proposed. The outstanding rejection does not rely on such motivation, but rather the reverse motivation. Forrest, Premutico and Kamatani each provide teachings about the use of gradient concentrations of dopants in the light emitting layer and methods for implementing them in organic electronic devices and cite motivations and benefits of the use of such a gradient in a device such as Nii. That is, the Office action points to the motivation to modify Nii with Premutico and Forrest’s gradient methods and not the alternative as attested by Applicant. Such motivation is clearly stated and supported in the rejection of record. 

Applicant points to Forrest and Premutico not teaching the specifically required dopant materials. This argument is not meaningful to the rejection of record as Nii teaches a device with the claimed complex and Premutico and Forrest are relied upon for the teaching of gradient concentrations in phosphorescent emitting layers and not relied upon for their teaching of specific dopant materials. 

Applicant further argues that the recited combination of features gives rise to results that are unexpected and supports this with data as filed in the original specification. This argument has been fully considered but not found convincing for at least the following reasons. 

For a finding of unexpected results, the results presented need to be of both statistical and practical significance and be commensurate in scope with the subject matter claimed (See MPEP 716.02). 

First, while the inventive examples allegedly show improvements in efficiency, lifetime and driving voltage, the specification has provided no information that would allow the analysis of the statistical significance of the results. That is, there is no indication if more than one device was prepared and analyzed for each comparative and exemplary device and there is no information on the reproducibility or precision of the measured parameters presented in the data tables.

Second, the results do not appear to be a comparison with the prior art of record. The differences between the claims and the prior art devices are in the selection of the dopant molecule as Ir-A instead of compound 3-170 but none of the prior art recited appears to teach compound Ir-A specifically. 

Third, the showing of the results of two examples is not commensurate in scope with the very large number of devices encompassed by the instant claims. For example, claim 1, as instantly claimed, does not specifically require any change to be present in the concentration of the dopant in the devices. It is noted that only OLED PT-1 and OLED PT-2 appear to be within the claimed scope. Furthermore, even the most specific claims, such as claims 21-23, include so many variables such as possible concentration gradients used, materials used in the device, and metal complex structures that the single compound presented in two claimed device structures is not representative of the claims. These examples are not intended to be interpreted as the only points in which the data is not commensurate in scope with the claims but merely to illustrate how the breadth of the claimed compounds and structures is much larger than that set forth in the examples, these variables resulting in claiming thousands of more compounds and even more devices. As applicant is attesting that the claimed compounds have properties that would not be expected based on the genus as a whole, for example compounds taught by Nii in view of Premutico and Forrest, support for the unexpected results must be provided that covers the scope of what is claimed.
In reference to the rejections as unpatentable over Wang in view of Premutico and Forrest, Applicant argues that the teachings of Premutico and Forrest are extremely generic. Applicant argues that neither Premutico or Forrest direct the ordinarily skilled artisan to select the claimed dopants. Applicant again states generally that the results as discussed above with regards to Nii in view of Premutico and Forrest are unexpected similarly in comparison with Wang in view of Premutico and Forrest. These arguments have been fully considered but are not convincing. Again, Applicant appears to interpret the rejections of record to state that Premutico and/or Forrest point towards the use of the claimed dopants and must provide motivation to select Wang. This is not the case in the rejections of record. Wang is relied upon to teach a device that is modified by the gradients of Premutico to arrive at specific embodiments of the instant claims and teaches specific motivations for the use of those gradient features.  With respect to the arguments concerning the unexpected results, the same arguments are presented as with respect to Nii in view of Premutico and Forrest and the same issues are present as presented above herein.
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 23 is drawn to a device comprising, among other things, specific dopant materials as claimed shown in claim 23. A search of the prior art did not identify these compounds. 
The closest prior art corresponds to Wang et al (J. Mater. Chem. C, 2015, 3, 8212-8218) (Wang). Wang teaches devices with the claimed structure and includes a compound Pt-3 that differs from some of the claimed compounds of claim 23 by the selection of alternative substituents at at least one position. However, Wang teaches a criticality to the substituent at that position (that is the bulkyl ethylbutyl group on the N of the benzimidiazole group) for the improved features of the device (see conclusory paragraph of the document). Neither Wang nor the prior art as a whole provide sufficient motivation to modify the compound Pt3 of Wang to arrive at the claimed compounds of claim 23 in a device as claimed. 

Claim 23 depends from a rejected claim and is therefore objected to but would be allowable if rewritten in independent form. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Examiner, Art Unit 1786